This suit was to recover on a promissory note in the principal sum of $5,000, bearing 8 per cent. interest per annum, and providing for 10 per cent. attorney's fees.
There is no statement of facts or findings of fact made by the court filed, but the judgment of the court recites:
"On this the 4th day of November, 1925, came on to be heard the above numbered and entitled cause, came the parties by their respective attorneys, and announced ready for trial, a jury being waived, and then came on to be heard the said cause, and, after the consideration of the evidence and the hearing of the argument, the court is of the opinion that the plaintiff ought to recover.
"It is therefore ordered, adjudged, and decreed by the court that the plaintiff, First National Bank of Garland, a corporation, do have and recover of the defendants J. C. Patton, A. F. Bell, and W. H. Bell, and each of them, the sum of $324.31, with interest thereon from this date at the rate of 8 per cent. per annum; for all of which let execution issue."
Defendant in error filed no brief, but filed a proper motion for an affirmance of the judgment, with 10 per cent. damages for delay.
From the recitals in the judgment we presume there was sufficient and ample evidence to support the judgment, and, as there is no legal defense shown, and no errors presented that should cause a reversal, the judgment is affirmed, with 10 per cent. damages thereon for delay.